department of the treasury internal_revenue_service washington d c government entities division sep number release date uil t ep ra t a2 re plan former parent this letter constitutes notice that with respect to the above-named defined benefit pension_plan sec_401 of the internal_revenue_code code and section i of the employee_retirement_income_security_act_of_1974 as amended erisa do not apply to the proposed amendment to the plan as described below sec_412 of the code and sec_304 of erisa do not apply to the proposed amendment to the plan as described below sec_401 of the code provides that a plan is not a qualified_plan if an amendment is adopted while the employer is a debtor in a case under title united_states_code or similar federal or state law and such amendment increases liabilities of the plan by reason of i any increase in benefits ii any change in the accrual_of_benefits or iii any change in the rate at which benefits become nonforfeitable under the plan with respect to employees of the debtor and such amendment is effective prior to the effective date of such employer's plan_of_reorganization sec_401 of the code provides that sec_401 will not apply to any plan amendment if i the plan were such amendment to take effect would have a funded_current_liability_percentage of percent or more ii the secretary_of_the_treasury determines that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor iii such amendment only repeals an amendment described in sub sec_412 or iv such amendment is required as a condition of qualification under this part sec_412 of the code provides that if a waiver of the minimum_funding_standard under sec_412 of the code is in effect with respect to a plan that is amended to increase the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become nonforfeitable such waiver shall not apply to any plan_year ending on or after the date on which such amendment is adopted sec_412 of the code provides that sec_412 of the code shall not apply to any plan amendment which the secretary of labor determines to be reasonable and which provides only de_minimis increases in the liabilities of the plan reorganization plan no which became effective date transferred the authority indicated in sec_412 from the secretary of labor to the secretary of treasury section i of erisa prohibits a plan amendment that increases the liabilities of a plan maintained by an employer that is a debtor under title of the united_states_code or similar federal or state law by reason of a any increase in benefits b any change in the accrual_of_benefits or c any change in the rate at which benefits become nonforfeitable under the plan with respect to employees of the debtor and such amendment is effective prior to the effective date of such employer's plan_of_reorganization section i of erisa provides that section i shall not apply to any plan amendment that a the secretary_of_the_treasury determines to be reasonable and that provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor b such amendment only repeals an amendment described in sec_302 c is required as a condition of qualification under the code or d was adopted prior to or pursuant to a collective bargaining agreement entered into prior to the date on which the employer became a debtor in a case under title of the united_states_code or similar federal or state law section i of erisa provides that section i only applies to plans other than multiemployer plans for which the funded_current_liability_percentage is less than percent after taking into account the effect of the amendment sec_304 of erisa provides that if a waiver of the minimum_funding_standard under sec_303 of erisa is in effect with respect to a plan that is amended to increase the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become nonforfeitable such waiver shall not apply to any plan_year ending on or after the date on which such amendment is adopted sec_304 of erisa provides that sec_304 of erisa shall not apply to any plan amendment which the secretary of labor determines to be reasonable and which provides only de_minimis increases in the liabilities of the plan the company is a u s -based global supplier of vehicle electronics transportation components integrated systems and modules and other electronic technology with a network of manufacturing sites technical centers sales offices and joint ventures in every major region of the world the company supplies products to automotive original equipment manufacturers worldwide and its customer base includes customers in the communications computer consumer electronics energy and medical devices industries the company filed a voluntary petition under chapter of the u s in october bankruptcy code the company continues to operate its business as debtor-in- possession in a ruling letter dated date the plan received a conditional waiver of the minimum_funding_standard for the plan_year ending september ruling letter dated date this conditional waiver was modified at the company’s request ina the company has announced its intention to cease benefit accruals for most participants under the plan before or soon after its emergence from chapter bankruptcy protection after the cessation of benefit accruals participants in the plan will continue to earn eligibility and vesting service credits until termination of employment with the company prior to or soon after its emergence from chapter bankruptcy protection and prior to or soon after benefit accruals to the plan cease the company may sell or otherwise divest certain non-core business units and certain of its salaried employees may return to employment at the former parent it is anticipated that such divestitures or returns to the former parent will involve the transfer of current participants in the plan to new employers absent an amendment to the plan such a transfer would break the service of the transferred participants and prevent them from continuing to earn eligibility and vesting service credits in the plan this would result in vested participants in the plan being treated as deferred vested unable to earn eligibility and vesting service credits under the plan consequently the company proposes to amend the plan to recognize service performed by former participants transferred to the former parent or to another successor employer as part of the divestiture of a business unit of the company for purposes of eligibility and vesting the proposed amendment would only apply to employees who were employed by the company and covered by the plan immediately prior to the sale dates post-sale service credits would be included with pre-sale service credits to determine eligibility for certain benefits that are provided by the current provisions of the plans under the proposed amendment post-sale service for participants who become employees of buyers will be treated exactly the same as post-freeze service for participants who remain employed by the company after the amendment described above the plan will have a current_liability percentage that is less than percent and the company will still be a debtor in possession in a case under title of the united_states_code the amendment will be adopted prior to the company’s date of reorganization to a provide the buyers of the non-core business units with a viable workforce and b to administer the plan in accordance with past practice these reasons in and of themselves are not sufficient to consider the amendment reasonable however the company has a unique history with its former parent prior to the company’s spin-off from its former parent the former parent's plans were typically amended to continue to recognize post-divestiture service with the buyer for purposes of eligibility as a result the company’s employees have longstanding expectations regarding their treatment in the event that they are transferred to a buyer of their operation consequently the amendment would be consistent with the company’s long-term established business practice and would provide an economic benefit to the company by enabling it to consummate divestiture of non-core businesses hence the amendment is reasonable according to information provided by the enrolled_actuary for the plan the proposed amendment to the plan will have a negligible impact on the total annual cost to the company and any increases in liabilities or costs to the plan or the minimum required contributions to the plan will be virtually nil accordingly the amendment is de_minimis hence because the proposed amendment to the plan is reasonable and provides for only de_minimis increases in plan liabilities sec_401 of the code and section i of erisa do not apply to the proposed amendment to the plan sec_412 of code and sec_304 of the erisa do not apply to the proposed amendment to the plan this ruling considers only the application of sec_401 and sec_412 of the code and sections i and b of erisa to the amendment described above and does not consider any other issues that may arise in connection with the plan or the proposed amendment this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager and to your authorized representative pursuant to a power_of_attorney on file in this office to the manager if you require further assistance in this matter please contact sincerely yours gold b james e holland jr manager employee_plans technical
